United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2816
                                  ___________

Oscar Stilley,                             *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Western District of Arkansas.
James Marschewski, in his official         *
capacity as Sebastian County Circuit       * [UNPUBLISHED]
Judge and in his individual capacity;      *
James M. “Mitch” Llewellyn, Jr.;           *
Benny Gooden; Fort Smith Public            *
School District; Jeannie Cole, Rick        *
Hittner, Ann Dawson, Barbara               *
Hathcock, Wyman Wade, Yvonne               *
Keaton-Martin, each in their official      *
capacity as members of the Forth Smith *
School Board and in their individual       *
capacities; University of Arkansas at      *
Fort Smith; Robert Brown, Tom Glaze, *
Donald L. Corbin, Annabelle Clinton *
Imber, Jim Hannah, Ray Thornton, each *
in their individual capacity and in their *
official capacity as a justice of the      *
Arkansas Supreme Court,                    *
                                           *
              Appellees.                   *
                                      ___________

                            Submitted: May 25, 2006
                               Filed: May 26, 2006
                                ___________
Before ARNOLD, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Attorney Oscar Stilley appeals the district court’s1 imposition of sanctions
under Federal Rule of Civil Procedure 11. We find no abuse of discretion in the
imposition of Rule 11 sanctions. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
405 (1990). We are troubled by Stilley’s mischaracterization of the record as to the
applicability of Rule 11’s safe-harbor provision and Rule 11(c)(1)(B). We reject
Stilley’s argument that the limitations the district court imposed on his practice
constitute attorney discipline, as opposed to Rule 11 sanctions. See Stilley v. James,
48 Fed. Appx. 595, 597 (8th Cir. 2002) (unpublished per curiam) (finding no abuse
of discretion in applying appropriately fashioned Rule 11 sanctions enjoining Stilley
from filing future cases involving issues that had been litigated or raised in three
lawsuits and two appeals; court acted appropriately by helping stop Stilley’s pursuit
of fruitless litigation). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, sitting by designation in the Western District of Arkansas.

                                         -2-